        Case 1:18-cv-05229-MHC Document 23 Filed 07/24/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 ONIROBERTS,

       Plaintiff,
                                                    CIVIL ACTION FILE
 V.

                                                   N0.1:18-CV-5229-MHC
 BANK OF AMERICA,
 CORPORATION, FAY
 SERVICING, LLC, US BANCORP,
 STATEBRIDGE COMPANY, LLC,
 WILMINGTON SAVINGS FUND
 SOCIETY, FSB, as Trustee for the
 Prime Star - H Fund I Trust,
 PRIMESTAR FUND, I TRS, INC.,
 and BRET J. CHANESS, Esq.,

       Defendants.




                                       ORDER

      This action by Plaintiff, the third filed in this Court relating to the

foreclosure of certain real property, is before the Court on the Final Report and


Recommendation of the Magistrate Judge [Doc. 21] ("R&R"), recommending that


Defendant Bank of America Corporation's Motion to Dismiss Plaintiffs First

Verified Amended Complaint [Doc. 13], Defendants Primestar Fund I TRS, Inc.,

Statebridge Company, LLC, Wilmington Savings Fund Society, FSB, and Bret
        Case 1:18-cv-05229-MHC Document 23 Filed 07/24/19 Page 2 of 3




Chaness's Motion to Dismiss [Doc. 15], and Defendants Fay Servicing, LLC and

U.S. Bank National Association's Motion to Dismiss First Amended Verified


Complaint [Doc. 16] be granted, and that Plaintiffs First Amended Complaint

[Doc. 10] be dismissed as barred by the doctrine oiresjudicata. The Magistrate

Judge also recommends that Plaintiffs Motion to Stay the Writ from Superior

Court ofDeKalb County [Doc. 17] be denied. The Order for Service of the R&R

[Doc. 22] provided notice that, in accordance with 28 U.S.C. § 636(b)(l), the

parties were authorized to file objections within fourteen (14) days of the receipt of

that Order. No objections have been filed to the R&R.


      Absent objection, the district court judge "may accept, reject, or modify, in


whole or in part, the findings or recommendations made by the magistrate judge,"


28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.


      The Court APPROVES AND ADOPTS the Final Report and

Recommendation [Doc. 21] as the judgment of the Court. It is hereby ORDERED

that the following Motions are GRANTED: Defendant Bank of America

Corporation's Motion to Dismiss Plaintiffs First Verified Amended Complaint
       Case 1:18-cv-05229-MHC Document 23 Filed 07/24/19 Page 3 of 3




[Doc. 13]; Defendants Primestar Fund I TRS, Inc., Statebridge Company, LLC,

Wilmington Savings Fund Society, FSB, and Bret Chaness's Motion to Dismiss


[Doc. 15]; and Defendants Fay Servicing, LLC and US. Bank National
                                                                          I


Association's Motion to Dismiss First Amended Verified Complaint [Doc. 16].

Plaintiffs First Amended Complaint [Doc. 10] is DISMISSED WITH

PREJUDICE.

      It is further ORDERED that Plaintiffs Motion to Stay the Writ from

Superior Court ofDeKalb County [Doc. 17] is DENIED.

      It is further ORDERED that Defendant Bank of America Corporation's

Motion to Dismiss Plaintiffs Complaint [Doc. 5], Defendants Primestar Fund I

TRS, Inc., Statebridge Company, LLC, Wilmington Savings Fund Society, FSB,

and Bret Chaness's Motion to Dismiss [Doc. 7], and Defendants Fay Servicing,


LLC and U.S. Bank National Association's Motion to Dismiss [Doc. 8] are


DENIED AS MOOT.

      The Clerk is DIRECTED to close the file.

      IT IS SO ORDERED this _2Vrz-day of July, 2019.




                                           MARK H. COHEN
                                           United States District Judge
